
	
		I
		112th CONGRESS
		1st Session
		H. R. 2788
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Woodall (for
			 himself and Mr. Bartlett) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit a candidate for election to the office of Senator or Member of the
		  House of Representatives from making campaign expenditures for the election
		  from amounts that were not raised during the election cycle for that office,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Competitive Elections Act of
			 2011.
		2.Prohibiting
			 candidates from making expenditures of campaign funds not raised during
			 election cycle
			(a)ProhibitionTitle III of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 431 et seq.) is amended by inserting after section 315A
			 the following new section:
				
					315B.Prohibiting
				candidates from making expenditures of funds not raised during election
				cycle
						(a)Restriction on
				ExpendituresAn authorized committee of a candidate for election
				for the office of Senator or the office of Representative in, or Delegate or
				Resident Commissioner to, the Congress may not make any expenditure of funds in
				support of the candidate’s campaign for election that were not deposited in the
				account of the committee during the election cycle for the office
				involved.
						(b)Exception for
				Candidates Facing Certain Opponents
							(1)Statements of
				expenditures from personal funds
								(A)Initial
				notificationNot later than
				24 hours after a candidate for election for the office of Senator or the office
				of Representative in, or Delegate or Resident Commissioner to, the Congress
				makes expenditures from personal funds during the election cycle in an
				aggregate amount that exceeds $100,000, the candidate shall file a statement
				with the Commission and each other candidate in the same election that sets
				forth the amount by which expenditures from personal funds made by the
				candidate during the cycle exceeds $100,000.
								(B)Additional
				notificationsAfter a candidate files an initial statement under
				subparagraph (A), the candidate shall file an additional statement each time
				the candidate makes or obligates to make expenditures from personal funds
				during the election cycle in an aggregate amount that exceeds $50,000. Such
				additional statement shall be filed not later than 24 hours after the
				expenditure is made, and shall set forth the amount of expenditures from
				personal funds made by the candidate since the most recent statement filed
				under this paragraph.
								(2)Permitting use
				of previously raised funds based on statements from
				opponentsNotwithstanding subsection (a), an authorized committee
				of a candidate who receives a statement under paragraph (1) from another
				candidate in the election may make expenditures of funds that were deposited in
				the account of the committee prior to the election cycle for the office
				involved in an amount equal to the sum of—
								(A)$100,000;
				plus
								(B)an amount equal to
				the product of—
									(i)the number of
				statements the candidate receives under paragraph (1) during the election
				cycle; and
									(ii)$50,000.
									(3)Expenditure from
				personal funds definedIn this subsection, the term
				expenditure from personal funds means—
								(A)an expenditure
				made by a candidate using personal funds; and
								(B)a contribution or
				loan made by a candidate using personal funds or a loan secured using such
				funds to an authorized committee of the candidate.
								(c)Election Cycle
				DefinedIn this section, the
				term election cycle means—
							(1)with respect to a
				candidate for election for the office of Senator, the period beginning on the
				day after the date of the most recent regularly scheduled general election for
				that office and ending on the date of the next regularly scheduled general
				election for that office; and
							(2)with respect to a
				candidate for election for the office of Representative in, or Delegate or
				Resident Commissioner to, the Congress, the period beginning on the day after
				the most recent regularly scheduled general election for Federal office and
				ending on the date of the next regularly scheduled general election for Federal
				office.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to each election cycle that begins after the date of the enactment of
			 this Act. For purposes of this subsection, the term election cycle
			 has the meaning given such term in section 315B(c) of the Federal Election
			 Campaign Act of 1971 (as added by subsection (a)).
			
